Citation Nr: 1028676	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of 
injury to right little finger with hypesthesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to August 
1974.

This matter came to the Board of Veterans' Appeals (Board) from a 
July 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO). This matter was remanded in January 
2008 and April 2009 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue before the Board involves a claim of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for residuals of injury to 
right little finger with hypesthesia.  The Board previously 
remanded the case for proper notice as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Specifically, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim.  VA must consider the bases for the prior 
denial and notify the claimant of the type of evidence that would 
be necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.

The Board acknowledges that in January 2008 and May 2009 notices, 
the Veteran was provided the definition of "new and material 
evidence." However, he was not informed of why the RO denied his 
claim in July 1976 and what evidence would be necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the July 1976 denial.  
In fact, it appears that the May 2009 letter incorrectly 
indicated that a July 2005 decision was final, not a 1976 
decision.  At any rate, it does not appear that notice was 
provided as directed in the Board's April 2009 remand.  The Board 
has no choice but to again return the case to the RO for remedial 
action.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following actions:

1. The RO should send the appellant a 
corrective VCAA notice with an explanation 
as to the types of evidence (with reference 
to the 1976 denial) needed to reopen his 
claim of service connection for residuals 
of injury to right little finger in 
relation to the basis for the prior denial 
of the claim in keeping with the Court's 
holding in Kent v. Nicholson, 20 Vet. App. 
1 (2006).

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  If necessary, the RO 
should issue an appropriate supplemental 
statement of the case, and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


